DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the “first foot section to deflect away from the second foot section in response to the first foot section being pushed against the firearm rail to separate the first and second foot sections”; similarly, Claim 19 recites “the second foot section being configured to deflect away from the at rest position in response to the section foot section being pressed against the firearm component to space the first and second foot sections”. There is no disclosure for either foot section to deflect away from the other foot section nor is there any disclosure for either foot section to be pressed against the firearm component.
Claim 20 recites the flexible material is configured to permit the foot to deflect; there is no disclosure for either foot section to deflect.
Claims 22 and 24 recite “a living hinge” there is no disclosure for a living hinge and it is not clear what constitutes a “living” hinge.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “MIL-STD-1913” is an industry standard.  As standards can change over time, thus the scope of the claims would change over time.  Since the organizations implementing standards meet regularly; and have the authority to modify standards, any connection a claim may have to these standards may have a varying scope over time. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 12, 14-17, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hines (US Patent Application Publication 2003/0106252). Hines discloses a low profile rail mounting system, comprising: an adaptor (2) comprising: an upper adaptor section (6); a first and a second wing section (4) extending distally from opposite sides of the upper adaptor section and having structure to extend over a firearm rail; a first and a second foot section (10) supported by the respective first wing section and second wing section, wherein the first foot section and first wing section form a first groove and the second foot section and second wing section form a second groove (see Figs 6), the first and second grooves having structure to receive a firearm rail (see Figs 6); wherein the adapter comprises flexible material configured to permit the first foot section to deflect away from the second foot section in response to the first foot section being pushed against the firearm rail to separate the first and second foot sections for reception of the firearm rail between the first and second foot sections (i.e. movable between an open, raised or unlocked position to the closed, locked or lowered position) [to permit the accessory mount to be snapped on to the firearm rail], and wherein the flexible material is configured to resiliently return the first foot section toward the second foot section to snap the adaptor onto the firearm rail with the firearm rail received in the grooves (see pars. 0006-0007 and 0017). The [a) statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.

With regards to claim 6. The system of claim 1, wherein the adaptor further comprises one or more risers (6) on a top surface of the upper adaptor section. 
With regards to claim 7. The system of claim 1, wherein the adaptor further comprises at least one alignment boss (70) on a bottom surface of the upper adaptor section that has structure to be received in a cross slot in the firearm rail when mounted. 
With regards to claim 11. The system of claim 1, further comprising a rail (20).
With regards to claim 12. The system of claim 1, wherein the rail comprises a dovetail (i.e. MIL-STD-1913 rail). (see Figs. 6)
With regards to claim 14. The system of claim 1, wherein each groove comprises a v-groove. (see Figs. 6)
With regards to claim 17. The system of claim 1, wherein the adapter has structure to snap onto a dovetail rail. (pars. 0006-0007 and 0017)
With regards to claim 24. The system of claim 1 (as the examiner best understands the term “living hinge”), wherein the flexible material forms a living hinge having structure to permit the first foot section to deflect away from the second foot section and configured to resiliently return the first foot section toward the second foot section. (pars. 0006-0007 and 0017)
With regards to claim 25. The system of claim 1, wherein the upper adaptor section, the first wing section, the second wing section, the first foot section, and the second foot section are integrally formed as a unitary piece of material. (pars 0006-0007 and 0017)

Claim(s) 1-3, 6-12, 14 and 17-25 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hancosky (US Patent Application Publication 2018/0364009). Hancosky discloses a rail mounting system, comprising: an adaptor (2) comprising: an upper adaptor section (8); a first and a second wing section (22, 36) extending distally from opposite sides of the upper adaptor section and having structure to extend over a firearm rail; a first and a second foot section (12) supported by the respective first wing section and second wing section, wherein the first foot section and first wing section form a first groove and the second foot section and second wing section form a second groove (see at least Fig 7), the first and second grooves having structure to receive a firearm rail (see at least Fig 7); wherein the adapter comprises flexible material configured to permit the first foot section to deflect away from the second foot section in response to the first foot section being pushed against the firearm rail to separate the first and second foot sections for reception of the firearm rail between the first and second foot sections (i.e. movable between an open, raised or unlocked position to the closed, locked or lowered position) [to permit the accessory mount to be snapped on to the firearm rail], and wherein the flexible material is configured to resiliently return the first foot section toward the second foot section to snap the adaptor onto the firearm rail with the firearm rail received in the grooves (see at least pars. 0021, 0142)). The [a) statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"] clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
See MPEP § 2114 which states:

A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
With regards to claim 2. The system of claim 1, further comprising one or more fasteners (40, and fastener at 16, also see Figures 24-35 and par. 0165) having structure to secure a firearm accessory to the adaptor when the adaptor is mounted on the firearm rail.
With regards to claim 3. The system of claim 2, wherein the one or more fasteners has structure to further secure the adaptor to the firearm rail when mounted. (40, and fastener at 16, also see Figures 24-35 and par. 0165)
With regards to claim 6. The system of claim 1, wherein the adaptor further comprises one or more risers (38) on a top surface of the upper adaptor section. 
With regards to claim 7. The system of claim 1, wherein the adaptor further comprises at least one alignment boss (40, 58) on a bottom surface of the upper adaptor section that has structure to be received in a cross slot in the firearm rail when mounted. 
With regards to claim 8. The system of claim 9, wherein the adaptor has structure to provide an interference fit between the adapter and firearm accessory such that when the adaptor is mounted on the firearm rail, the first groove and the second groove are biased inward to provide lateral clamping force between the firearm accessory and on the firearm rail. (par. 0152)
With regards to claim 9. The system of claim 1, further comprising a firearm accessory connectable to the adaptor. (par. 0154)

With regards to claim 10. The system of claim 9, wherein the firearm accessory comprises a laser sight. (par. 0154)
With regards to claim 11. The system of claim 1, further comprising a rail (6).
With regards to claim 12. The system of claim 1, wherein the rail comprises a dovetail (i.e. MIL-STD-1913 rail) (6). 
With regards to claim 14. The system of claim 1, wherein each groove comprises a v-groove. (see Figs.)
With regards to claim 17. The system of claim 1, wherein the adapter has structure to snap onto a dovetail rail. (see Figs)
With regards to claim 18. The system of claim 1, wherein the adaptor further comprises an accessory mount for connecting an accessory to the adaptor. (par. 0154)
With regards to claim 19. A  rail mounting system comprising: an adaptor (2) mountable on the firearm component, the adaptor comprising: an upper adaptor section (8); a first foot section (12) supported by the upper adaptor section; a second foot section (12) supported by the upper adaptor section, the second foot section having an at rest position with respect to the first foot section, the second foot section having structure to deflect away from the at rest position in response to the second foot section being pressed against the firearm component to space the first and second foot sections for mounting the adaptor on the firearm component (i.e. movable between an open, raised or unlocked position to the closed, locked or lowered position) [to permit the accessory mount to be snapped on to the firearm rail], and the second foot section having structure to resiliently return toward the at rest position to snap the adaptor on the firearm component with the first and second feet in mounting engagement with the firearm component (see at least par. 0011); and an accessory mount (38).
With regards to claim 20. The system of claim 19, wherein at least one of the first or second foot sections has an at rest position and the flexible material has structure to permit the at least one foot to deflect away from the at rest position and to resiliently return toward the at rest position to provide a snap connection to the rail. (par. 0021, 0142)
With regards to claim 21. The system of claim 19, wherein the adaptor is formed from a single piece of material. (par. 0177)
With regards to claim 22. The system of claim 19 (as the examiner best understands the claim), wherein the adaptor comprises a living hinge configured to permit the first foot section to deflect away from the at rest position and configured to resiliently return the first foot section toward the at rest position to mount the adaptor on the firearm component. (see at least pars. 0021 and 0142)
With regards to claim 23. The system of claim 19, wherein the upper adapter section, the first foot section, and the second foot section are integrally formed as a unitary piece of material. (par. 0177) 
With regards to claim 24. The system of claim 1 (as the examiner best understands the term “living hinge”), wherein the flexible material forms a living hinge having structure to permit the first foot section to deflect away from the second foot section and configured to resiliently return the first foot section toward the second foot section. (pars. 0006-0007 and 0017)
With regards to claim 25. The system of claim 1, wherein the upper adaptor section, the first wing section, the second wing section, the first foot section, and the second foot section are integrally formed as a unitary piece of material. (pars 0006-0007 and 0017)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancosky as applied to claims 1-3 above, and further in view of Nagayama (US Patent 6,139,237). Hancosky discloses the claimed system including that the fastener can utilize a nut but does not expressly disclose the nut being at least one t-nut, however Nagayama does. Nagayama discloses a t-nut as a well-known nut for securing fasteners. The claim would have been obvious because the substitution of one known nut for another would have yielded the predictable results of allowing the metal to be easily recycled to one of ordinary skill in the art. Furthermore, applicant has not disclosed that the specific t-nut (as opposed to any other nut) solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any known nut. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hines as applied to claim 1 above. Hines discloses the claimed adaptor except for the adaptor expressly protruding less than ½ inch from a surface of a firearm rail. It would have been an obvious matter of design choice to make the adapter less than ½ inch, since such a modification would have involved a mere change in the size of a component, and Hines discloses that the adaptor does sit low to the rail. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641